Citation Nr: 1315021	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  06-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for right eye aphakia.  

2.  Entitlement to service connection for right eye glaucoma and cataract, status-post removal.  

3.  Entitlement to service connection for left eye glaucoma/cataracts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to July 1970.  

This matter came before the Board of Veterans' Appeals (Board) from a February 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In January 2010 and August 2011, the Board remanded for additional development and due process concerns.  A hearing before the Board was held at the RO in December 2009 (i.e. a video hearing).  


FINDINGS OF FACT

1.  Service connection for aphakia of the right eye was denied in a July 2003 rating decision.  Evidence presented since the July 2003 decision relates to an unestablished fact necessary to substantiate the claim of service connection.

2.  The right eye glaucoma and cataract, status-post removal, are the result of an in-service injury.

3.  The left eye cataract and glaucoma did not begin in service, are not causally related to service, and are not secondary to the service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The July 2003 decision that denied service connection for aphakia of the right eye is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2012).

2.  New and material evidence sufficient to reopen the claim of service connection for aphakia of the right eye has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2012).

3.  The criteria for service connection of right eye glaucoma and cataract, status-post removal, have been met.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  The criteria for service connection of left eye glaucoma and cataract have not been met.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen

Service connection was previously denied for aphakia of the right eye in a July 2003 rating decision.  Subsequent to the issuance of that decision, VA treatment records dating between July 2003 and July 2004 were associated with the file.  The evidence was not "pertinent" to the issue of service connection for aphakia of the right eye, however, and the July 2003 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The July 2003 rating decision denied the claim because the evidence did not suggest that the aphakia was secondary to diabetes mellitus or that it began during or was otherwise linked to service.  Evidence associated with the record in conjunction with the application to reopen includes the Veteran's competent  histories of eye injury during service and VA examiners' findings that the right eye cataract, status-post removal, was related to eye trauma.  This evidence is both "new" and "material," in that it was previously unseen; it relates to an unestablished fact necessary to substantiate the claim, that is, the existence of a link between service and the right eye aphakia; and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  

Having decided that the claim is reopened, the next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has provided the Veteran notice as to the requirements for service connection; the RO considered the claim on the merits; and the Veteran's arguments throughout the instant appeal have been on the merits.  It is concluded, therefore, that there is no prejudice to the Veteran in conducting a de novo review.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment records reflect no histories or findings indicative of cataracts, glaucoma, or eye injury, and the July 1970 separation examination reveals normal clinical findings for the eyes and corrected visual acuity of 20/20. 

Private treatment records indicate that beginning in October 2001, the Veteran received treated for cataracts.  He underwent surgical extraction of the right eye cataract in November 2001.  A June 2002 treatment record suggests reflects no history as to "eye injuries," though the record suggests the Veteran was asked.   See Stokes Eye Clinic treatment records.  

A June 2003 VA examination record reflects diagnoses of myopia, presbyopia, and pseudophakia of the right eye.  

An October 2004 VA ocular examination record reflects the Veteran's history of right eye pain for at least several weeks.  The examiner noted that treatment records revealed a past diagnosis of glaucoma, right eye greater than left.  The Veteran denied past eye injury.  After examination, the Veteran was diagnosed with glaucoma suspect and mild diabetic retinopathy.  

A December 2004 VA diabetes mellitus examination record reflects the Veteran's history that the vision in his right eye was worse than that in his left eye.  The examiner noted that the Veteran was a "poor historian but denie[d]" blurred vision, distorted vision, diplopia, visual field defect, watering eyes, or swelling eyes.  The Veteran did report two isolated injuries that might have affected his right eye.  The Veteran explained that a tree limb struck the posterior aspect of his head in 1969, which resulted in vision loss, and a direct hit in the right eye in 1969-1970.  He denied any other past eye injury.  After examination, the Veteran was diagnosed with optic atrophy of the right eye and diabetes mellitus without retinopathy.  The examiner determined that the optic atrophy in the right eye was likely due to past eye and/or head trauma.  The examiner determined that the Veteran did not exhibit any eye findings attributable to diabetes mellitus.  The examiner further determined that the Veteran was not a glaucoma suspect, though diabetes was a risk factor for glaucoma.   

An April 2005 VA treatment record reflects findings of primary open-angle glaucoma of the right eye, cataracts of the left eye, and pseudophakia of the right eye.  The record notes that the Veteran was previously thought to have optic neuropathy but work-up for this was negative.  Subsequent records reflect similar findings, with an additional finding of glaucoma in the left eye.  An April 2006 VA treatment record additionally reflects the Veteran's history that he was hit by a tree branch in the right eye "several years ago."  

A March 2008 VA examination record reflects the Veteran's history of eye injury, specifically a limb to the eye in 1969.  Examination revealed diabetes without retinopathy, cataract of the left eye, pseudophakia of the right eye, and glaucoma of both eyes.  The examiner determined that the Veteran had bilateral glaucoma, which was "much worse" in the right eye.  The examiner opined that it was at least as likely as not that the glaucoma was caused by the reported injury in 1969.  The examiner added that a direct blunt force injury, to include a limb, to the right eye "certainly could have caused the difference" seen between the eyes.  The examiner added that although cataracts can be caused by diabetes, glaucoma is not caused by diabetes.  A July 2008 addendum reflects the examiner's determination that it was less likely than not that the glaucoma and cataracts, status-post removal in the right eye, were the result of diabetes.  The examiner explained that this determination was based on the asymmetry of the lenses.  

A November 2009 statement from a private physician indicates that the Veteran has visual complications which are directly due to diabetes mellitus.  See November 2009 Hanchett statement.  

A June 2010 VA opinion reflects a physician's determination that it was not at least as likely as not that the Veteran's glaucoma or cataracts were related to diabetes mellitus.  The physician explained that glaucoma was common in individuals of the Veteran's age and race.  The physician added that although he was able to determine that the diabetes mellitus was not causing glaucoma, he was unable to determine if the diabetes mellitus was having a negative effect on the Veteran's glaucoma progression and ocular health.  

An October 2011 VA examination record reflects findings of glaucoma, left eye cataract, and pseudophakia of the right eye.  The examiner noted that the Veteran had a right eye scar, consistent with trauma.  The examiner indicated that based on the asymmetrical nature of the Veteran's glaucoma, the glaucoma was consistent with a history of traumatic glaucoma with no retinal rim loss and visual field loss.  The examiner further indicated that the Veteran's cataracts and glaucoma were not caused by or a result of diabetes due to the asymmetrical nature and the Veteran's history of ocular trauma.  The examiner explained that the Veteran's history of trauma and need for cataract extraction in the right eye and advanced nature of glaucoma in the right eye was consistent with his history of ocular trauma.  

The examiner provided an addendum in June 2012.  The examiner noted that the Veteran's separation examination was silent for a history of injury and noted normal eyes.  The examiner further noted that the record included a February 1970 ocular examination record.  The examiner explained that it appeared only a visual acuity exam was performed, however:  "no evidence was reported of any ocular health examination."  After discussion of the evidence, the examiner opined that the need for cataract extraction in the right eye and the advanced nature of glaucoma in the right eye only was consistent with a history of ocular trauma.  The examiner explained that ocular trauma can lead to earlier glaucoma formation and cataract formation.  The examiner noted that the claims file did not show any specific treatment records for the reported eye injury, which made him unable to correlate the reported in-service traumatic event to the asymmetrical glaucoma.  The examiner reiterated, however, that the asymmetrical glaucoma and cataract extraction was consistent with a history of ocular trauma.  

After review of the evidence, the Board finds service connection is warranted for pseudophakia and glaucoma of the right eye based on the Veteran's competent history of in-service injury and the competent and probative evidence linking the conditions to the reported injury.   The Board acknowledges that the service treatment and examination records do not reveal any histories or findings suggestive of eye injury and that the Veteran denied past eye injury in June 2002 and August 2004.  The evidence clearly suggests that the Veteran sustained a right eye injury prior to June 2002, however, and the Board finds the absence of a history prior to December 2004 does not render the Veteran not credible, particularly given the implication of the December 2004 VA examination record that the Veteran was a poor historian unless asked about specific events.   The Board finds the evidence is in equipoise as to whether the Veteran sustained an eye injury in service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, this claim is granted.  38 U.S.C.A. § 5107(b).

Service connection is not warranted for cataracts or glaucoma of the left eye, however.  Initially, the Board notes that the competent and probative evidence does not suggest that left eye cataract or glaucoma had its onset in service or is causally related to service.  The service treatment and examination records reflect no histories or findings suggestive of either condition, and the first evidence suggestive of cataract and glaucoma dates many years after separation from service.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  Additionally, although competent to do so, the Veteran has not reported being assessed with either condition or experiencing blurred or diminished vision, or other ocular abnormality, involving the left eye during service.  Furthermore, the record does not contain any competent evidence linking the cataract or glaucoma to service, though it does include VA examiners' probative opinions that they did not begin in service and are not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   

The competent and probative evidence also does not suggest that the left eye glaucoma or cataract is secondary to a service-connected disability, though it does include probative findings of no such relationship:  VA examiners have explained that the difference in the severity of the glaucoma and cataract in the right eye versus the left eye indicates that the cataracts and glaucoma were not caused or aggravated by diabetes.  The Board acknowledges that a private physician has reported that the Veteran has visual complications which are directly due to diabetes mellitus.  The physician did not specify the visual condition "directly due" to the diabetes or provide a rationale for this conclusion, however, and the treatment records associated with the physician do not otherwise provide a rationale for this finding.  As such, the Board finds the opinion lacks probative value and is not a possible basis for the award of service connection.  See Nieves-Rodriguez, 22 Vet. App. at 304. The Board further acknowledges that Veteran believes his cataract and/or glaucoma are related to his diabetes and that the record includes findings that diabetes can cause cataracts and glaucoma.  However, the probative evidence does not show that diabetes caused the Veteran's glaucoma or cataracts.  There are no probative medical findings of such a link, and the Veteran has not shown that he is competent to render an opinion as to the cause of either condition: the record does not suggest that he has the specialized knowledge necessary to offer such an opinion.  See Jandreau, 492 F.3d at 1376-77; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Furthermore, the treatment records do not suggest either causation or aggravation of the left eye cataract or glaucoma by diabetes.   

In the absence of probative evidence of a link to service (either through date of onset or causation) or a link to the service-connected diabetes (either through causation or aggravation), service connection is not warranted; the Veteran's claim is therefore denied. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim of service connection for right eye cataract/glaucoma, the Board is granting in full the benefit sought on appeal of the claim to reopen.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

With respect to the claim of service connection for left eye cataract/glaucoma, notice was sent in July 2004 and March 2006 letters, and the claim was readjudicated in an August 2008 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  The Board acknowledges that the letter did not provide notice as to how to establish service-connection.  An April 2007 letter provided this notice for the claim of service connection for right eye cataract/glaucoma, however.  Moreover, the October 2005 statement of the case provided notice of the regulatory provisions governing direct and secondary service connection, and the October 2005 statement of the case explained the reasons for the denial of service connection on direct and secondary bases, and the claim was subsequently readjudicated.  Mayfield, 444 F.3d at 1333.  Furthermore, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Based on the record as a whole, the Board finds a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate the claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained probative medical opinions, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended that there are outstanding, available records.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

New and material evidence having been received, the claim for service connection for aphakia is reopened, and service connection is granted for right eye glaucoma and cataract, status-post removal.  

Service connection for left eye glaucoma and cataract is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


